                          UNITED STATES BANKRUPTCY COURT
                       FOR THE MIDDLE DISRICT OF PENNSYLVANIA

In re: Jeffrey Lynn Goss                           CHAPTER 13
        Debtor
______________________________                     BANKRUPTCY CASE NUMBER
JPMorgan Chase Bank, National Association,         18-04257/RNO
        Movant,
v.

Jeffrey Lynn Goss,
   Respondent/Debtor,
and
Charles J. DeHart, III, Trustee,
   Additional Respondent.

     OBJECTION OF JPMORGAN CHASE BANK, NATIONAL ASSOCIATION TO
     CONFIRMATION OF DEBTOR'S CHAPTER 13 PLAN OF REORGANIZATION

         JPMorgan Chase Bank, National Association, by and through its counsel, LOGS Legal
 Group LLP, hereby objects to the confirmation of Debtor's Chapter 13 Plan, and in support
 thereof, avers as follows:

        1.      On or about October 8, 2018, Debtor filed a voluntary petition for relief under
 Chapter 13 of the United States Bankruptcy Code.

        2.      Movant holds an allowed claim, secured only by Debtor's principal residence
 located at 373 Tow Hill Road, Port Matilda, PA 16870.

        3.      Movant is in the process of filing its Proof of Claim citing arrears in the amount
 of $19,065.33, and a total claim in the amount of $113,496.66.

         4.    Debtor's proposed plan calls for the payment to Movant of arrearages in the
 amount of $19,065.33 to be paid to the Trustee through the Plan 90 days after confirmation of
 the plan.

         5.             The plan provides for the following treatment of this creditor:

         PAY ARREARS PER ALLOWED PROOF OF CLAIM BUT WILL NOT START
         MAKING PAYMENTS TO TRUSTEE OR TO REGULAR POST-PETITION
         PAYMENTS FOR 90- DAYS.; WILL REFINANCE TO A REVERSE MORTGAGE
         WITHIN 6 MONTHS OF FILING; DEBTOR LIST POTENTIAL LAWSUIT AGAINST
         CHASE IN PARAGRAPH 3 PAGE 2 OF TEN OF PLAN.

         Creditor does not consent to this treatment. The case was filed in 2018.




Case 4:18-bk-04257-HWV             Doc 63 Filed 03/19/21 Entered 03/19/21 10:48:51             Desc
                                   Main Document    Page 1 of 5
       6.     The Plan fails to comply with 11 U.S.C. § 1322.

       7.     The Plan fails to comply with 11 U.S.C. § 1325.

       8.     The Court must deny confirmation of Debtor's Chapter 13 Plan.

       WHEREFORE, JPMorgan Chase Bank, National Association respectfully requests that
confirmation of the Debtor's Plan be denied, that Debtor's bankruptcy petition be dismissed with
prejudice; and for such other relief as this Court deems appropriate.

                                                    Respectfully submitted,


                                                           /s/ Kristen D. Little
Dated: March 18, 2021                               BY:
                                                    Kristen D. Little, Esquire
                                                    LOGS Legal Group LLP
                                                    3600 Horizon Drive, Suite 150
                                                    King of Prussia, PA 19406
                                                    (610) 278-6800/ fax (847) 954-4809
LLG File #:18-059106                                PA BAR ID #79992
                                                    klittle@logs.com
                                                    pabk@logs.com




Case 4:18-bk-04257-HWV         Doc 63 Filed 03/19/21 Entered 03/19/21 10:48:51              Desc
                               Main Document    Page 2 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE MIDDLE DISTRICT OIF PENNSYLVANIA
 In re: Jeffrey Lynn Goss                   CHAPTER 13
         Debtor.
 ______________________________             BANKRUPTCY CASE NUMBER
 JPMorgan Chase Bank, National Association, 18-04257/RNO
         Movant,
 v.

 Jeffrey Lynn Goss,
    Debtor/Respondent,
 and
 Charles J. DeHart, III, Trustee,
    Additional Respondent.

                                CERTIFICATE OF SERVICE

         I, Kristen D. Little, an employee of the law firm of LOGS Legal Group LLP hereby
certify that I caused to be served true and correct copies of JPMorgan Chase Bank, National
Association’s Objection to the Confirmation of Debtor's Chapter 13 Plan by First Class Mail,
postage prepaid or by electronic notification, at the respective last known address or email
address of each person set forth below on March 18, 2021:

Jeffrey Lynn Goss
PO Box 17
State College, PA 16804

Kara Katherine Gendron, Esquire
Mott & Gendron Law
125 State Street
Harrisburg, PA 17101
Sent via electronic notification karagendronecf@gmail.com

Charles J. DeHart, III, Trustee
8125 Adams Drive, Suite A
Hummelstown, PA 17036
Sent via electronic notification dehartstaff@pamd13trustee.com




Case 4:18-bk-04257-HWV         Doc 63 Filed 03/19/21 Entered 03/19/21 10:48:51             Desc
                               Main Document    Page 3 of 5
     I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS
TRUE AND CORRECT.

                                           /s/ Kristen D. Little
                                          Kristen D. Little
                                          LOGS Legal Group LLP
                                          3600 Horizon Drive, Suite 150
                                          King of Prussia, PA 19406
LLG File #:18-059106                      (610) 278-6800




Case 4:18-bk-04257-HWV   Doc 63 Filed 03/19/21 Entered 03/19/21 10:48:51   Desc
                         Main Document    Page 4 of 5
Jeffrey Lynn Goss
PO Box 17
State College, PA 16804




Case 4:18-bk-04257-HWV    Doc 63 Filed 03/19/21 Entered 03/19/21 10:48:51   Desc
                          Main Document    Page 5 of 5
